Citation Nr: 0735259	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.


FINDING OF FACT

A stressor supporting the diagnosis of PTSD has not been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
April 2004, after the enactment of the VCAA.

A letter dated in May 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  With 
regard to claims for service connection for PTSD, the veteran 
was provided a PTSD stressor questionnaire and asked to 
complete it.  He was told that the evidence needed to show 
that his PTSD was related to his military service.  He was 
also asked to send any evidence in his possession that 
pertained to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided this notice in March 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured any error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The RO has attempted to obtain all evidence identified by the 
veteran.  The Board is unaware of any outstanding evidence or 
information that has not already been requested.  The RO 
attempted to corroborate the only claimed stressor for which 
the veteran provided a specific name and date.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Board notes that a 
March 2006 VA treatment record shows the veteran indicated he 
received Social Security Disability benefits.  While the RO 
did not obtain these records, the veteran's diagnosis of PTSD 
is already a part of the record.  The issue is whether a 
claimed stressor may be verified to support the PTSD 
diagnosis.  Since this does not rely on medical records, the 
Board finds that a remand to obtain the veteran's Social 
Security records is unnecessary.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

VA outpatient treatment records beginning in July 2004 show a 
diagnosis of PTSD.  After a careful review of the evidence of 
record the Board finds that none of the claimed stressors 
have been verified and therefore, the evidence is against an 
award of service connection for PTSD.

The veteran's DD Form 214 indicates his specialty title was 
heavy vehicle driver.

The veteran has alleged combat and non-combat related 
stressors.  In November 2004, the veteran submitted a 
stressor statement.  He alleged that in October 1968, he was 
bitten on the forehead by a rat.  In December 1968, while he 
was on guard duty, their own troops used tear gas on them.  
The veteran indicated that in January 1969, his best friend 
was killed.  He did not know how he was killed, but there 
were numerous explosions because the base was hit by mortar 
fire.  There was artillery close by, and they fired over the 
base.  The veteran also indicated that in March 1969 he shot 
and killed a Vietnamese girl when he observed her pacing off 
the distance between the perimeter and the tents.

In an April 2005 written statement, the veteran indicated 
that he was ordered to shoot the Vietnamese woman in October 
1968, he was bitten by the rat in December 1968, his best 
friend died in February 1969, and he was hit by tear gas in 
March 1969.  All of these dates differ from those provided in 
November 2004.

During his June 2007 hearing, the veteran again described his 
stressful events.  He repeated the incidents regarding tear 
gas and the rat bite.  He indicated that his friend must have 
gotten sick, because he left all of a sudden.  He never 
returned, and no one ever told the veteran what happened to 
him.  There were mortar attacks once or twice a month.  He 
estimated he was a hundred yards from them when they hit.  He 
was ordered to shoot a Vietnamese woman, as he described 
above.  The veteran stated that he was a heavy equipment 
engineer in service.

The Board notes that the PTSD diagnoses given in the VA 
treatment records were based on only some of his claimed 
stressors.  These included when the enemy tried to enter the 
base camp, incoming mortar fire, overhead artillery fire, and 
when the veteran was bitten by a rat.  This was reported by 
the veteran during July 2004 and April 2006 treatment.  
Therefore, the veteran's diagnosis of PTSD was based only on 
these stressors.  No professional has established that PTSD 
is due to his assertion of shooting a woman.  Therefore, 
there is no link between this claimed stressor and the 
diagnosis.  See, 38 C.F.R. § 3.304(f).  The Board must 
determine whether these stressors are corroborated, since the 
others are not shown to be related to his PTSD.

The combat stressors related to the veteran's diagnosis 
involve the enemy trying to enter base camp, mortar fire, and 
artillery fire.  The evidence does not establish that the 
veteran engaged in combat with the enemy.  See Daye v. 
Nicholson, 20 Vet. App. 512, 516 (2006).  The veteran's own 
statements as to combat are non-specific and are not viewed 
as reliable in light of all the evidence of record.  The 
veteran's DD Form 214 reflects that while the veteran was in 
Vietnam, he received no decoration or award indicative of 
participation in combat.  Furthermore, there is no other 
corroborating evidence of record of the veteran's 
participation in combat.  There are no other indicia of 
combat.  His assertion of combat is rejected and there is no 
other credible supporting evidence that he engaged in combat.  
His own statements are not specific and are not accepted as 
evidence of combat.

The veteran has also claimed non-combat related stressors.  
He stated he was bitten by a rat while on guard duty and 
treated at the infirmary.  However, this stressor has also 
not been corroborated.  The veteran's service medical records 
are silent for any treatment following a rat bite, and no 
history of such treatment was reported at separation.  The 
veteran has not provided any additional information with 
which the RO could attempt to corroborate this claim 
stressor.

With regard to the other stressors claimed by the veteran, 
the Board notes that the RO confirmed that a man named John 
Blanding died of illness or disease in May 1969.  In 
addition, the veteran described the incident when he was 
ordered to shoot a Vietnamese woman.  The veteran's diagnosis 
of PTSD was not based upon either of these stressors, and he 
never reported these claimed stressful events at any time 
during his PTSD treatment.  38 C.F.R. § 3.304(f).  

The veteran provided a history of having experienced 
stressful events in service, the details of which were not 
confirmed.  The Board is not required to accept a veteran's 
uncorroborated account of his military experiences or the 
opinions of psychiatrists and psychologists that are based on 
such an uncorroborated history provided by the veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


